ALLOWANCE
The amendment filed 4/05/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-7 and 9-10 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a front light module for a headlamp, the front light module comprising: a light source unit including a first light source and a second light source; an optical unit including a lens for generating a front light distribution, the optical unit including a plurality of collimator lens elements arranged adjacent to each other; the plurality of collimator lens elements including: a first collimator lens element including a first light emitting surface; and a second collimator lens element adjacent to the first collimator lens element, the second collimator lens element including a second light emitting surface that is different from the first light emitting surface ; and wherein the first collimator lens element and the second collimator lens element are structurally separate from one another such that light from the first light source is provided to the first collimator lens element, and light from the second light source is separately provided to the second collimator lens element, and wherein the first light emitting surface includes a rotationally symmetrical light emitting surface, and the second light emitting surface includes both a rotationally symmetrical light emitting surface section and a toroidal light emitting surface section as specifically called for in the claimed combinations.
The closest prior art, Reichel (US 2010/0091490), teaches a front light module for a headlamp, the front light module comprising: a light source unit including a first light source and a second light source; an optical unit including a lens for generating a front light distribution, the optical unit including a plurality of collimator lens elements arranged adjacent to each other; the plurality of collimator lens elements including: a first collimator lens element including a first light emitting surface; and a second collimator lens element adjacent to the first collimator lens element, the second collimator lens element including a second light emitting surface; and wherein the first collimator lens element and the second collimator lens element are structurally separate from one another such that light from the first light source is provided to the first collimator lens element, and light from the second light source is separately provided to the second collimator lens element.  
However, Reichel, does not include second light emitting surface that is different from the first light emitting surface, wherein the first light emitting surface includes a rotationally symmetrical light emitting surface, and the second light emitting surface includes both a rotationally symmetrical light emitting surface section and a toroidal light emitting surface section as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Reichel  reference in the manner required by the claims without changing the principle of operation of the lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rizkin et al. (US 6,988,815) and Rice (US 2014/0016342) disclose a similar lens shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875